Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 1 of 9 PageID #: 5024




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 RAVGEN, INC.,                          )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )                C.A. No. 20-1646-RGA-JLH
                                        )
 ARIOSA DIAGNOSTICS, INC., ROCHE        )
 SEQUENCING SOLUTIONS, INC., ROCHE )
 MOLECULAR SYSTEMS, INC., and           )
 FOUNDATION MEDICINE, INC.,             )
                                        )
                   Defendants.          )
 ______________________________________ )

                              REPORT AND RECOMMENDATION

         Pending before the Court are four motions to dismiss filed by Defendants Ariosa

 Diagnostics, Inc., Roche Sequencing Solutions, Inc., and Roche Molecular Systems, Inc.

 (collectively, “the Roche Defendants”) and Foundation Medicine, Inc. (“FMI”). (D.I. 12, 15, 23,

 25.) As announced at the teleconference on July 26, 2021, I recommend that the Court DENY all

 four pending motions to dismiss.

   I.    LEGAL STANDARD

         A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

 12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). A claim is plausible on its face when the complaint contains “factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not enough. Id. “Where

 a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 2 of 9 PageID #: 5025




 the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550

 U.S. at 557).

        In determining the sufficiency of the complaint, I must assume all “well-pleaded facts” are

 true but need not assume the truth of legal conclusions. Id. at 679. “[W]hen the allegations in a

 complaint, however true, could not raise a claim of entitlement to relief, this basic deficiency

 should be exposed at the point of minimum expenditure of time and money by the parties and the

 court.” Twombly, 550 U.S. at 558 (internal quotation marks omitted).

  II.   DISCUSSION

        My report and recommendation regarding the pending motions was announced from the

 bench on July 26, 2021 as follows:

                         There are four pending motions set forth at docket numbers
                 12, 15, 23, and 25. Two of those motions, docket [numbers] 12 and
                 15, became moot when Ravgen filed its first amended complaint.
                 Accordingly, I recommend that the Court deny those motions as
                 moot. That leaves numbers 23 and 25.

                         I have reviewed the parties’ briefs. I have also carefully
                 considered the arguments made at the July 1[, 2021] hearing. And I
                 will summarize the reasons for my recommendations in a moment.
                 But before I do, I want to be clear that my failure to address a
                 particular argument or cited case does not mean that I did not
                 consider it. I also note that while we will not be issuing a separate
                 written recommendation, we will issue a written document
                 incorporating the recommendation that I am about to make.

                        For the following reasons, I recommend that the Court deny
                 the motions to dismiss.

                        This is one of four related cases filed by Ravgen against
                 various defendants. On December 3, 2020, Ravgen filed its original
                 complaint for patent infringement in this case against Ariosa
                 Diagnostics, Roche Sequencing Solutions, Roche Medical Services,
                 and Foundation Medicine. The defendants are all alleged to have the
                 same foreign parent company.




                                                  2
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 3 of 9 PageID #: 5026




                           The original complaint alleged infringement of two of
                   Ravgen’s patents, the ’277 patent and the ’720 [patent]. 1 Those
                   patents are both titled “Methods for Detection of Genetic
                   Disorders,” and each claims methods related to cell-free DNA
                   technology. The inventor of the patents, Dr. Ravinder S. Dhallan, is
                   also the founder of Ravgen. 2

                           On the same day that Ravgen filed its original complaint,
                   before any defendant was formally served in this case, Ravgen sent
                   letters to each defendant inquiring whether any of them were
                   interested in acquiring a license to the asserted patents. Those letters
                   [attached] the original complaint.

                           The Roche Defendants and FMI separately moved to dismiss
                   the original complaint. 3 Ravgen [then] filed a first amended
                   complaint. 4 The Roche Defendants and FMI again filed separate
                   motions to dismiss for failure to state a claim. 5 While those motions
                   were being briefed, the parties stipulated, and the Court ordered, that
                   Ravgen could file a second amended complaint solely to replace an
                   exhibit with a corrected version. 6 That stipulation provides that the
                   pending motions to dismiss apply to the second amended
                   complaint. 7

                           The SAC alleges direct, induced, and willful infringement of
                   the ’277 and ’720 patents by the Roche Defendants. The Roche
                   Defendants seek to dismiss the SAC’s claims of inducement and
                   willful infringement.

                           The SAC alleges direct, induced, and willful infringement of
                   the ’720 patent by FMI. At oral argument, Ravgen confirmed that it
                   was only asserting post-suit induced infringement and post-suit



       1   U.S. Patent Nos. 7,332,277 (the “’277 Patent”) and 7,727,720 (the “’720 Patent”).
       2   (D.I. 33 ¶¶ 15, 27, 29.)
       3   (D.I. 12, 15.)
       4   (D.I. 20.)
       5   (D.I. 23, 25.)
       6   (D.I. 32.)
       7   (Id.)

                                                      3
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 4 of 9 PageID #: 5027




                  willful infringement as to FMI. 8 Subsequent to oral argument,
                  Ravgen agreed to dismiss its induced infringement claim against
                  FMI. 9 With the pending motion, FMI seeks to dismiss the SAC’s
                  claim of post-suit willful infringement.

                          I’m not going to read into the record the law that applies to
                  motions to dismiss for failure to state a claim under Federal Rule of
                  Civil Procedure 12(b)(6). I previously set forth the applicable legal
                  standard     in    another      report       and    recommendation,
                  CoolTVNetwork.com v. Facebook, Inc., C.A. No. 19-292, 2019 WL
                  4415283, at *3 (D. Del. Sept. 16, 2019), and I incorporate that legal
                  standard by reference.

                          Under 35 U.S.C. § 271(b), “[w]hoever actively induces
                  infringement of a patent shall be liable as an infringer.” To state a
                  claim for induced infringement, a plaintiff must plead that the
                  alleged infringer knowingly induced infringement and possessed
                  specific intent to encourage another’s infringement. 10

                          Under 35 U.S.C. § 284, district courts have discretion to
                  award enhanced damages against those guilty of patent
                  infringement. 11 However, enhanced damages under § 284 “should
                  generally be reserved for egregious cases typified by willful
                  misconduct.” 12 As with induced infringement, a finding of
                  willfulness requires, among other things, knowledge by the accused
                  infringer that his conduct infringes. 13

                            [The Roche Defendants’ Motion]

                        I’ll begin with the motion filed by the Roche Defendants.
                  The SAC alleges pre- and post-suit induced infringement and pre-

        8   (July 1, 2021, Hearing Tr. at 35:8-23.)
        9   (D.I. 53.)
        10  See Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1363 (Fed. Cir. 2012); see also
 Groove Digital, Inc. v. Jam City, Inc., No. 18-1331-RGA, 2019 WL 351254, at *4 (D. Del. Jan.
 29, 2019).
        11   Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1935 (2016).
        12   Id. at 1934.
        13 IOENGINE, LLC v. PayPal Holdings, Inc., No. 18-452-WCB, 2019 WL 330515, at *7
 (D. Del. Jan. 25, 2019).

                                                      4
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 5 of 9 PageID #: 5028




                  and post-suit willful infringement against the Roche Defendants.
                  Roche argues that the induced infringement claims should be
                  dismissed because the SAC fails to plausibly allege that the Roche
                  Defendants had pre-suit knowledge that any induced acts constituted
                  infringement. Roche argues that the willful infringement claim
                  should be dismissed “for the same reasons,” namely, that the SAC
                  fails to allege facts showing pre-suit knowledge that they were
                  infringing. 14

                          The Roche Defendants acknowledge that they had pre-suit
                  knowledge of the asserted patents. What they challenge is the
                  sufficiency of Ravgen’s pleading regarding their knowledge that
                  their activities infringed. Ravgen responds that knowledge of
                  infringement can be inferred from the facts alleged in the SAC.

                           While knowledge of infringement does not automatically
                  follow from knowledge of the asserted patents, knowledge of
                  infringement may be “inferred based on surrounding circumstances,
                  ‘taken collectively and in context.’” 15 The SAC, taken collectively
                  and in context, permits a plausible inference of pre-suit knowledge
                  of infringement.

                           For example, the SAC contains a number of allegations
                  suggesting that the Roche Defendants were sufficiently familiar
                  with the patents that they would have had knowledge of
                  infringement. The SAC alleges that the innovations claimed by the
                  asserted patents were widely publicized in prominent medical
                  journals and received worldwide press coverage from prominent
                  news outlets. 16 The patents claim methods related to cell-free DNA
                  technology, which can be used for prenatal diagnostics, and the SAC
                  alleges that the Roche Defendants regularly monitor patents and
                  litigation in the field of prenatal diagnostics and liquid biopsy to
                  determine whether any of their products infringe any patents. 17 That
                  is not an implausible allegation under the circumstances.



        14   (D.I. 24 at 12.)
        15 3Shape A/S v. Align Tech., Inc., No. 18-886-LPS, 2019 WL 1416466, at *2 (D. Del. Mar.
 29, 2019) (quoting In re Bill of Lading Transmission & Processing Sys. Pat. Litig., 681 F.3d 1323,
 1340 (Fed. Cir. 2012)).
        16   (D.I. 33 ¶¶ 21-24.)
        17   (Id. ¶ 119.)

                                                   5
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 6 of 9 PageID #: 5029




                         The SAC also alleges that the Roche Defendants themselves
                 cited the asserted patents during the prosecution of some of their
                 own patent applications. 18 The Roche Defendants also cited
                 Ravgen’s patents against others by asserting them as prior art to
                 others’ patents and making substantive arguments about them before
                 the PTO in both IPRs and reexamination proceedings. 19

                         The SAC also refers to communications between Ariosa and
                 Ravgen that suggest that Ariosa was interested in Ravgen’s
                 technology. One such contact allegedly came from the former CEO
                 of Ariosa, Dr. Ken Song, who first reached out to Dr. Dhallan
                 requesting “a chance to discuss Ravgen and its technology” in July
                 2009. 20 Although he was not yet employed by Ariosa or its
                 predecessor at the time of that initial contact, Dr. Song became the
                 CEO of Aria Diagnostics, which later changed its name to Ariosa
                 sometime prior to December 2011. 21 The discussions between Dr.
                 Song and Dr. Dhallan continued for several years and included in-
                 person meetings at both Ariosa’s and Ravgen’s facilities. 22

                         While I am not sure that any one of these facts on its own
                 would be sufficient to permit an inference that the Roche Defendants
                 knew that their acts infringed the asserted patents, I find that it is at
                 least plausible to infer from these facts taken together that the Roche
                 Defendants had such knowledge.

                         The Roche Defendants urge the Court to draw the opposite
                 conclusion from the history of communications between certain
                 Roche Defendants and Ravgen. According to the Roche Defendants,
                 because they were in discussions with Ravgen over a period of years
                 and Ravgen never accused them or alleged infringement during that
                 time, the only plausible inference is that Roche thought they did not
                 infringe. 23 To be clear, the Roche Defendants do not contend that a
                 patentee is required to convey a pre-suit allegation of infringement



       18   (Id. ¶¶ 80-84.)
       19   (Id. ¶¶ 85-93.)
       20   (Id. ¶ 95.)
       21   (Id. ¶¶ 95, 97. 99.)
       22   (Id. ¶¶ 98-107.)
       23   (July 1, 2021 Hearing Tr. at 65:7-66:2.)

                                                    6
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 7 of 9 PageID #: 5030




                 in order to plausibly plead knowledge of infringement. 24 Rather,
                 they say that under the circumstances here, including the parties’
                 history of communications, the lack of such a notice makes it
                 implausible that Roche believed it was infringing.

                          Roche’s view that they lacked knowledge of infringement is
                 certainly one reasonable inference that can be drawn from the facts
                 alleged. Indeed, it might be the most reasonable inference. However,
                 when deciding a motion to dismiss, I must draw all reasonable
                 inferences in favor of the non-moving party. Here, that is Ravgen.
                 And it is at least plausible, based on all of Ravgen’s allegations, to
                 infer that the Roche Defendants had pre-suit knowledge that their
                 activities infringed the ’277 and ’720 patents. Accordingly, I
                 recommend that the Court deny the Roche Defendants’ motion to
                 dismiss the induced infringement and willful infringement claims.

                         [FMI’s Motion]

                         I now turn to FMI’s motion. Ravgen alleges post-suit willful
                 infringement by FMI. FMI argues that it cannot be liable for post-
                 suit willful infringement because it lacked pre-suit knowledge of the
                 patent. Ravgen argues that its post-suit willful infringement claim is
                 supported by FMI’s knowledge of infringement gained from
                 Ravgen’s original complaint and a letter sent to FMI the day the
                 complaint was filed.

                          As an initial matter, the parties debate whether Ravgen may
                 maintain a claim for enhanced damages based on post-suit willful
                 infringement if FMI first obtained knowledge of its infringement
                 from the original complaint. I agree with Ravgen that it can.
                 Accordingly, I do not address the relevance, if any, of the post-suit
                 letter that Ravgen sent to FMI.

                         As many have acknowledged, courts, including courts
                 within this district, disagree as to whether a pleading alleging post-
                 suit willfulness must allege additional facts, beyond post-suit
                 knowledge of the patent and continuing infringement despite that
                 knowledge, from which a finder of fact could conclude that the
                 accused infringer’s post-suit conduct was sufficiently egregious to
                 support a willfulness finding. 25 The parties in this case agree, and I



       24   (Id. at 64:21-65:6.)
       25 See ZapFraud, Inc. v. Barracuda Networks, Inc., No. 19-1687-CFC-CJB, 2021 WL
 1134687, at *2-3 & n.1, n.2 (D. Del. Mar. 24, 2021) (collecting cases and discussing the
                                                   7
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 8 of 9 PageID #: 5031




                  concur, that there is currently no binding authority from the Federal
                  Circuit or the Supreme Court on this point. 26 I have read and
                  considered both lines of cases and I don’t have anything to add to
                  the discourse that has not already been said.

                          Ultimately, I’m persuaded by the reasoning of Judge Bryson,
                  sitting by designation in this district, in IOENGINE v. PayPal
                  Holdings. Judge Bryson concluded that there was no requirement
                  that a plaintiff plead pre-suit knowledge in order for a claim of
                  willful infringement to survive a motion to dismiss. 27 I agree with
                  Judge Bryson that if a defendant is on notice of a patent and the
                  allegations of the infringement as a result of [the] filing of a
                  pleading, there is no reason it should not be answerable for willful
                  infringement after that date if the patentee can prove the requisite
                  level of culpable behavior during the post-suit period. 28

                           Here the SAC pleads that the original complaint gave FMI
                  knowledge of the patents and notice of its infringement. 29 And FMI
                  has not seriously contested that the original complaint contains
                  sufficient factual allegations to put FMI on notice of what activity is
                  alleged to constitute infringement. The SAC further pleads that FMI
                  has continued to willfully infringe since the original complaint was
                  filed. 30 I think that is enough to support its claim for post-suit willful
                  infringement at this stage. 31




 disagreements between district courts across the country and between “current and recent judges
 of this District”).
        26   (July 1, 2021 Hearing Tr. at 18:11-17, 26:23-27:1.)
        27   IOENGINE, 2019 WL 330515, at *7-8.
        28  Id. at *7 n.4; cf. BlackBerry Ltd. v. Nokia Corp., No. 17-155-RGA, 2018 WL 1401330,
 at *3 (D. Del. Mar. 20, 2018) (“Since Plaintiff’s amended complaint adequately pleads direct
 infringement of the asserted patents by [Defendant], I find the amended complaint sufficient to
 place [Defendant] on notice of the asserted patents and its allegedly infringing activity. . . . This is
 sufficient to support a willful infringement claim at the motion to dismiss stage.”).
        29   (D.I. 33 ¶¶ 116, 120, 146-47.)
        30   (Id. ¶¶ 120, 147.)
        31 I do not need to decide here whether the filing of an original complaint alleging post-suit
 willfulness is sufficient on its own to permit enhanced damages for post-suit willfulness.

                                                      8
Case 1:20-cv-01646-RGA-JLH Document 60 Filed 08/11/21 Page 9 of 9 PageID #: 5032




                       That said, I note that I have been referred this case for all
               purposes through the case dispositive motion deadline, and I can and
               will recommend to Judge Andrews that he dismiss the post-suit
               willfulness claim at summary judgment if Ravgen’s evidence of
               post-suit conduct does not meet the standard for culpable behavior
               set down by the Supreme Court in Halo. I also can and will
               recommend to Judge Andrews that he grant summary judgment to
               FMI on the post-suit willfulness claim if I conclude that
               notwithstanding some evidence of willfulness, the Court should
               decline to exercise its discretion to enhance damages.

                      I therefore recommend that the Court deny FMI’s motion to
               dismiss the post-suit willfulness claim.

 III.   CONCLUSION

        For the reasons explained, I recommend that the Court DENY the pending motions to

 dismiss the Second Amended Complaint. (D.I. 23, 25; see D.I. 32.) The Court should DENY the

 motions to dismiss the original Complaint (D.I. 12, 15) as moot.



 Dated: August 11, 2021                              ___________________________________
                                                     THE HONORABLE JENNIFER L. HALL
                                                     UNITED STATES MAGISTRATE JUDGE




                                                9
